Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informality:
In paragraph [0068], “Here, all the side” should read “Here, all the sides” 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “240” has been used to designate both the short-circuiting section and the capacitor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6-10, 16, and 18-19 are objected to because of the following informalities:  
In claims 6 and 16, “an inductor pattern” should read “the inductor pattern” for proper antecedent basis
In claims 7 and 18, “a first waveguide element section” should read “the first waveguide element section” for proper antecedent basis
In claim 8, line 21, “a second waveguide element section” should read “the second waveguide element section” for proper antecedent basis
In claim 9, lines 16-17, “a second waveguide element section” should read “the second waveguide element section” for proper antecedent basis
In claims 10 and 19, “the capacitor” should read “the capacitor section” for proper antecedent basis
In claim 18, “the first inductor pattern” should read “the inductor pattern” for proper antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "mainly" in claims 5-6 and 16-17 is a relative term which renders the claim indefinite.  The term "mainly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-9, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasagawa et al. (US PGPUB 2009/0140947 A1), hereinafter known as Sasagawa.
Regarding claim 1, Sasagawa discloses (Fig. 3) an RF tag antenna stuck to a conductive member (3), the RF tag antenna comprising: a first waveguide element section (right section of 4) and a second waveguide 

    PNG
    media_image1.png
    223
    450
    media_image1.png
    Greyscale

Regarding claim 2, Sasagawa discloses (Fig. 3) an RF tag antenna stuck to a conductive member (3), the RF tag antenna comprising: a first waveguide element section (right section of 4) and a second waveguide element section (left section of 4) formed to extend in a longitudinal direction; a first insulating substrate (2) laminated on the first waveguide element section (right section of 4) and stuck to the conductive member (3); a power feeding section (7) providing electrical connection between the first waveguide element section (right section of 4) and the second waveguide element section (left section of 4); a plate-shaped antenna section (1) 
Regarding claim 5, Sasagawa further discloses (Fig. 3) wherein an outer shape of the first waveguide element section (right section of 4) mainly has a flat rectangle shape, a first inductor pattern (16) forming section of the first waveguide element section (right section of 4) forming an inductor pattern section (16) has a rectangular shape, and a relative angle difference (0 degrees) between the flat rectangle shape and the rectangular shape is any one selected from the group consisting of 0 degrees, 45 degrees, 90 degrees, 135 degrees, and 180 degrees.
Regarding claim 7, Sasagawa further discloses (Fig. 3) wherein the first inductor pattern (16) forming section is connected to a first waveguide element section (right section of 4) with a part of the rectangular shape serving as a common connection (top of 4).
Regarding claim 8, Sasagawa discloses (Fig. 3) an RF tag comprising: a conductive member (3); a first waveguide element section (right section of 4) formed to extend in a longitudinal direction; a second waveguide element section (left section of 4) extending in the longitudinal direction and being stuck to the conductive member (3) for electrical connection thereto; a first insulating substrate (2) laminated on the first waveguide element section (right section of 4) and stuck to the conductive member (3); a power feeding section (7) providing electrical connection between the first waveguide element section (right section of 4) and the second waveguide element section (left section of 4); a short-circuiting section (bottom section of 4) providing electrical connection between the first waveguide element section (right section of 4) and the second waveguide element section (left section of 4); and an IC chip (8) that operates based on radio waves transmitted from a reading device ([0002]), the RF tag further comprising: a plate-shaped antenna section formed by the first insulating substrate (2), the first waveguide element section (right section of 4), the second waveguide element section (left section of 4), the power feeding section (7), and the short-circuiting section (bottom section of 4) and configured to receive radio waves transmitted from the reading device; an inductor pattern section (16) formed by the first waveguide element section (right section of 4), the short-circuiting 
Regarding claim 9, Sasagawa discloses (Fig. 3) an RF tag comprising: a conductive member (3); a first waveguide element section (right section of 4) formed to extend in a longitudinal direction; a second waveguide element section (left section of 4) extending in the longitudinal direction and being stuck to the conductive member (3) for electrical connection thereto; a first insulating substrate (2) laminated on the first waveguide element section (right section of 4) and stuck to the conductive member (3); a power feeding section (7) providing electrical connection between the first waveguide element section (right section of 4) and the second waveguide element section (left section of 4); and an IC chip (8) that operates based on radio waves transmitted from a reading device ([0002]), the RF tag further comprising: a plate-shaped antenna section formed by the second waveguide element section (left section of 4) and the conductive member (3) and configured to receive radio waves transmitted from the reading device; an inductor pattern section (16) formed by the first waveguide element section (right section of 4); a capacitor section ([0034]) formed by the first waveguide element section (right section of 4), a second waveguide element section (left section of 4), and the conductive member (3) as well as the first insulating substrate (2); and a resonant circuit ([0032] and [0034]) that resonates, by the inductor pattern section (16) and the capacitor section, in a frequency band of the radio waves transmitted from the reading device.
Regarding claim 16, Sasagawa further discloses (Fig. 3) wherein an outer shape of the first waveguide element section (right section of 4) mainly has a flat rectangle shape, a first inductor pattern (16) forming section of the first waveguide element section (right section of 4) forming an inductor pattern section (16) has a rectangular shape, and a relative angle difference (0 degrees) between the flat rectangle shape and the 
Regarding claim 18, Sasagawa further discloses (Fig. 3) wherein the first inductor pattern (16) forming section is connected to a first waveguide element section (right section of 4) with a part of the rectangular shape serving as a common connection (top of 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa in view of Orihara (US PGPUB 2016/0064822 A1).
Regarding claim 3, Sasagawa does not specifically teach wherein the first insulating substrate is only laminated on an entire back surface of the first waveguide element section.
However, Orihara teaches (Fig. 4B) wherein a first insulating substrate (20) is only laminated on an entire back surface of a first waveguide element section (right section of 12). 
    PNG
    media_image2.png
    200
    405
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RF tag antenna of Sasagawa with Orihara to include “wherein a 
Regarding claim 14, Sasagawa does not specifically teach wherein the first insulating substrate is only laminated on an entire back surface of the first waveguide element section.
However, Orihara teaches (Fig. 4B) wherein a first insulating substrate (20) is only laminated on an entire back surface of a first waveguide element section (right section of 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RF tag antenna of Sasagawa with Orihara to include “wherein a first insulating substrate is only laminated on an entire back surface of a first waveguide element section,” as taught by Orihara, for the purpose of reducing weight of the RF tag antenna (see also [0055]).

Claims 4, 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa in view of Sugimura et al. (US PGPUB 2018/0032853 A1), hereinafter known as Sugimura.
Regarding claim 4, Sasagawa does not specifically teach wherein an adhesive layer capable of adhering to the conductive member is provided on a surface of the first insulating substrate opposite to a surface of the first insulating substrate laminated on the first waveguide element section.
However, Sugimura teaches (Fig. 8B) wherein an adhesive layer (401) capable of adhering to a conductive member (200) is provided on a surface of a first insulating substrate (300) opposite to a surface of the first insulating substrate (300) laminated on a first waveguide element section (30).

    PNG
    media_image3.png
    253
    469
    media_image3.png
    Greyscale


Regarding claim 10, Sasagawa does not specifically teach wherein the resonant circuit has a resonant frequency specified with inductance of the inductor pattern, capacitance of the capacitor, and equivalent capacitance inside the IC chip taken into account.
However, Sugimura teaches (Fig. 2) wherein a resonant circuit (Fig. 2) has a resonant frequency specified with inductance of an inductor pattern (L), capacitance of a capacitor (93), and equivalent capacitance inside an IC chip (80) taken into account ([0084] and [0092]).

    PNG
    media_image4.png
    278
    432
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RF tag of Sasagawa with Sugimura to include “a resonant circuit has a resonant frequency specified with inductance of a inductor pattern, capacitance of a capacitor, and equivalent capacitance inside a IC chip taken into account,” as taught by Sugimura, for the purpose of improving the readability of the RF tag (see also [0084]).
Regarding claim 15, Sasagawa does not specifically teach wherein an adhesive layer capable of adhering to the conductive member is provided on a surface of the first insulating substrate opposite to a surface of the first insulating substrate laminated on the first waveguide element section.
However, Sugimura teaches (Fig. 8B) wherein an adhesive layer (401) capable of adhering to a conductive member (200) is provided on a surface of a first insulating substrate (300) opposite to a surface of the first insulating substrate (300) laminated on a first waveguide element section (30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RF tag antenna of Sasagawa with Sugimura to include “wherein an adhesive layer capable of adhering to a conductive member is provided on a surface of a first insulating substrate opposite to a surface of the first insulating substrate laminated on a first waveguide element section,” as taught by Sugimura, for the purpose of improving structural strength (see also [0130]).
Regarding claim 19, Sasagawa does not specifically teach wherein the resonant circuit has a resonant frequency specified with inductance of the inductor pattern, capacitance of the capacitor, and equivalent capacitance inside the IC chip taken into account.
However, Sugimura teaches (Fig. 2) wherein a resonant circuit (Fig. 2) has a resonant frequency specified with inductance of an inductor pattern (L), capacitance of a capacitor (93), and equivalent capacitance inside an IC chip (80) taken into account ([0084] and [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RF tag of Sasagawa with Sugimura to include “a resonant circuit has a resonant frequency specified with inductance of a inductor pattern, capacitance of a capacitor, and equivalent capacitance inside a IC chip taken into account,” as taught by Sugimura, for the purpose of improving the readability of the RF tag (see also [0084]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa in view of Ban et al. (US PGPUB 2016/0321535 A1), hereinafter known as Ban.
Regarding claim 6, Sasagawa further teaches (Fig. 3) wherein an outer shape of the first waveguide element section (right section of 4) mainly has a flat rectangle shape, a first inductor pattern (16) forming section of the first waveguide element section (right section of 4) forming an inductor pattern section (16) has a rectangular shape but does not specifically teach the RF tag antenna is manufactured by changing a relative angle difference between the flat rectangle shape and the first inductor pattern forming section, at a predetermined location on the first waveguide element section, to a predetermined angle in accordance with a desired frequency.
However, Ban teaches (Fig. 10) an RF tag antenna is manufactured by changing a relative angle difference between a flat rectangle shape (3) and a first inductor pattern forming section (3f and 4f), at a predetermined location on a first waveguide element section (3), to a predetermined angle in accordance with a desired frequency ([0084], [0085], and [0094]).

    PNG
    media_image5.png
    336
    460
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RF tag antenna of Sasagawa with Ban to include “an RF tag antenna is manufactured by changing a relative angle difference between a flat rectangle shape and a first inductor pattern forming section, at a predetermined location on a first waveguide element section, to a predetermined angle in accordance with a desired frequency,” as taught by Ban, for the purpose of reducing variations in performance due to manufacturing error (see also [0110]).
Regarding claim 17, Sasagawa further teaches (Fig. 3) wherein an outer shape of the first waveguide element section (right section of 4) mainly has a flat rectangle shape, a first inductor pattern (16) forming section of the first waveguide element section (right section of 4) forming an inductor pattern section (16) has 
However, Ban teaches (Fig. 10) an RF tag antenna is manufactured by changing a relative angle difference between a flat rectangle shape (3) and a first inductor pattern forming section (3f and 4f), at a predetermined location on a first waveguide element section (3), to a predetermined angle in accordance with a desired frequency ([0084], [0085], and [0094]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the RF tag antenna of Sasagawa with Ban to include “an RF tag antenna is manufactured by changing a relative angle difference between a flat rectangle shape and a first inductor pattern forming section, at a predetermined location on a first waveguide element section, to a predetermined angle in accordance with a desired frequency,” as taught by Ban, for the purpose of reducing variations in performance due to manufacturing error (see also [0110]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/YONCHAN J KIM/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845